Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 10/31/2019 are accepted.
Oath/Declaration
3.	For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 10/31/2019 has been received.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 06/11/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of Applicant's IDS form SB08 filed 10/31/2019 is attached to the instant Office action. 
Response to Amendment
5.	Applicant filled a Preliminary Amendment on 10/31/2019. The amendment has been considered. Abstract and drawing have been amended. Claim 1 is pending, with claim 1 being independent in the instant application.
Examiner Notes
6.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to Mathematical grouping of abstract ideas without significantly more. 
            Step 1
 The claim 1 under Step 1 is directed towards a method.


Step 2A, prong 1:
The limitations of claim 1, in steps 1.1, “establishing an affine parameter-dependent aircraft engine linear-parameter-varying LPV model …”, establishes a math model, recites math equations. In step 1.2, the limitations, “representing the reference model of the fault-free system of the aircraft engine …”; “defining an error … between the affine parameter-dependent aircraft engine LPV model and the reference model of the fault-free system of the aircraft engine to obtain error state equations of the fault-free system …”, represents the model as math, defines an error with math, represents state equations, rewrites formulas, represents outputs, rewrites formulas (equations (5) and (8)), and represents square matrix, obtains and solves matrix inequality, all of these limitations of step 1.2 recite math equations. In step 1.3, the limitations, “describing the aircraft engine LPV model having disturbance and actuator and sensor faults …”; “designing the virtual sensor …”; “designing the virtual actuator …”, describe the engine model as a formula, designs the sensor as math and formulas (16) and (17), an LMI region as a symmetrical matrix, to establish linear matrix inequalities (18)-(20), obtains and represents a parameter matrix, designs a virtual actuator as formulas (22) and(23), parameter matrix as a formula, all of these limitations of step 1.3 recite math equations. In step 1.4, the limitations, “representing the reference model of the aircraft engine system having disturbance and actuator and sensor faults …”; (in equation 28) “defining an error … between the aircraft engine LPV model having disturbance and actuator and sensor faults and the reference model of the aircraft engine to obtain error state equations of the system with fault of the aircraft engine based on the LPV model …”; (in equation 29) “representing state equations of an upper bound and a lower bound of the error between the aircraft engine LPV model having disturbance and actuator and sensor faults and the reference model of the aircraft engine …”; (in equation 30), therefore, designing an interval error by representing the model as math, defining an error between the aircraft engine LPV model (with actuator and sensor faults) and the reference model of the aircraft engine, representing state equations, setting variables, all limitations of step 1.4 recite math equations. Further, Step 1.5 refers to the variables but simply uses the variables and models as a control signal into the system. The various steps (1.1 through 1.4) of claim 1 defined the models with Mathematical equations and their respective variables.  More or less all the steps go through the various equations that represent various models/components including rewriting equations. Accordingly, at step 2A, prong one, claim 1 as a whole recite an “Abstract ideas” because mathematical relationships and equations fall within the Mathematical Concepts enumerated category of abstract ideas (all the steps from 1.1 to 1.5 appeared to be math, see MPEP 2106.04(a)(2)(I)). 
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application because the claim limitations appeared to be “apply it”, or just generally linking the math to a particular technological environment or field of use, which is not a practical application nor it is significantly more. The claim limitations of claim 1 recite “Math concepts” for all the steps from 1.1 to 1.5. The last step 1.5, recites the actual ‘apply the models/equations to generate a control signal’, simply using the variables as inputs to a controller could be considered as ‘apply it’. This is just ‘apply’ it to a technological environment and not significantly more. A practical application in the specification alone is not enough to say the claim is eligible, the claim needs to reflect or incorporate the practical application. Although the concepts may be used for a practical application and it has been indicated the control signal is sent as input to a system, the control signal is not actually used on or with anything. In other words, the last step 1.5 recites mere instructions to apply an exception to generate the control signal. It has been indicated, in this step that it uses the various models, and defined faults/variables, as inputs to other components, then output to other components and then eventually have input “as a control signal into the system with fault of the aircraft, thereby realizing active fault tolerant control of the aircraft”. The emphasized area recites intended usage since the claim merely provides output of the models to a system, but nothing else has been done with that signal. Therefore, a practical application is not claimed and claim 1 has no additional limitations that integrate the abstract idea into a practical application.  
Step 2B:
The claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, claim 1 has no meaningful limitations on practicing the abstract idea. The last sub-step of step 1.5 recites “inputting the difference between the reference model of the system with fault and the virtual actuator output as a control signal in to the system with fault of the aircraft engine” is well-understood, routine, and conventional activity of transmitting data over a network. The final step is using the calculated variables as input into a controller, then the controller has error signals which are feedbacked into the controller, this is considered a closed loop control system (as opposed to an open loop control system without feedback). Moreover, some inputs/outputs (e.g. obtaining a parameter matrix, obtain the error feedback controller, obtaining the interval error observer etc.), are recitations of insignificant extra-solution activity because it involves Mere data gathering. (See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv): Obtaining information about transactions).
Therefore, the claim 1 is not patent eligible under 35 USC 101.

Specification
8.	The Specification is objected to because of the following informalities: 
  	The variables, such as: εcp, εc (in Equations 3, 30), δpa and δpd (in Equations 5, 8), δa and δd (in equation 32), ξp (in equation 9), which had not been defined in Specification or in claim 1, moreover, these variables do not have conventional meaning in the art and not being found in the prior arts of record.
Therefore, appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in step 1.2: “representing the reference model of the fault-free system …”, and in step 1.2.4: “representing the output of error feedback controller … representing the gain matrix of the error feedback controller …”. There is insufficient antecedent basis for these limitations in the claim 1, makes the scope of the claim 1 indeterminate.
Therefore, the abovementioned limitations are having lack of antecedent basis, thus claim 1 becomes indefinite, proper correction is required.

Allowable Subject Matter
10.	Claim 1 is considered allowable. The following is an examiner’s statement of reasons for allowance: When reading the claim 1, in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim, specifically: Equations (4, 5, 6, 8, 9, 11, 32). 
The prior art “Design of observer-based controllers for LPV systems with unknown parameters” by W.P.M.H. Heemels et al. (28th Chinese Control Conference) discussed a “Output-based feedback control of LPV system”, where discrete-time LPV systems being considered and the parameters are not exactly known, but only available with a finite accuracy or affected by noise during their measurement. The controllers are obtained using a separate design of an observer and a state feedback and the interconnection is proven to stabilize the LPV system despite the mismatch between the true and available parameters. All the design conditions are formulated in term of LMIs and the estimation error ek:=xk − xˆk (under section IV). 
Another NPL prior art “Robust fault detection based on adaptive threshold generation using interval LPV observers” by Saul Montes de Oca et al. (International Journal 2012 in Wiley Online Library) discussed about the design procedure of interval LPV observer, is implemented via pole placement using linear matrix inequalities (LMI). A passive robust fault detection using interval LPV observers is addressed and a method to design the observer is proposed. In LPV observer, the model parameters are estimated using an experimentally calibrated scheduling function and the error introduced by this approximation is unknown but bounded, i.e. upper bound and lower bound of εk, this error induces uncertainty about the exact knowledge of the real system parameters. 
However, none of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the abovementioned subject matter of the present application at or before the time it was filed.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148